EXAMINER’S AMENDMENT
Response to Amendment
Examiner acknowledges the applicant’s response and claim amendments submitted on 2/14/2022.
Applicant’s arguments and amendments filed 2/14/2022, with respect to the drawings, specification, and claims have been fully considered and are persuasive.  The objections to the specification and drawings, and the rejections of the claims have been withdrawn in view of the amendments.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment was discussed with applicant’s representative, Oleg Kaplun. Applicant’s representative indicated the acceptance of the changes by Applicant to the Examiner on 3/2/2022.
The application has been amended as follows: 
In amended claims from 2/14/2022, claim 1, lines 20-21, “located in the left-right position of the same side” has been deleted.
In amended claims from 2/14/2022, claim 7, line 3, --extension—was inserted after “provided on the”.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                             
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616